DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/28/2021 is acknowledged.  	The traversal is on the ground(s) that Invention group I and Invention group III are believed to concern interrelated embodiments directed to a biocompatible membrane or implant, and a method of treating a joint of a subject using such biocompatible membrane or implant, respectively.  This is not found persuasive because pursuant to MPEP § 806.05(h) inventions are restrictable if the product as claimed can be used in a materially different process of using that product.  The examiner mistakenly wrote Group II on line 13 under the Election/Restriction heading in the Restriction Requirement filed on 09/02/2021, however, the content discussed in lines 13-15 clearly pertain to Group III.  The biocompatible membrane or implant could be used for an existing defect in bone, therefore, the process of introducing through holes into a subchondral bone region would not be required to use the claimed product of Group I.
The requirement is still deemed proper and is therefore made FINAL.





Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites the limitation "the pattern of microchannels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “a pattern of microchannels”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “the biocompatible membrane or implant comprises between 5 and 20 through holes per mm2”, however claim 3 states “the membrane or implant comprises 10 or less through holes per mm2”, therefore the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  
Claim 5 states “wherein the through holes are arranged in a size and distribution pattern that correspond to the pattern of microchannels of one or more of load bearing regions, non-load bearing regions or a peripheral rim of subchondral bone of a joint”.  Further in the claim the sizes for the through holes that correspond to the different regions are disclosed, however, the distribution pattern is unclear.  There is no information provided that would allow a user to ascertain when the distribution pattern of the through holes is corresponding to the pattern of microchannels.  The claim would need to provide a pore density for the different regions or further information that would clarify the distribution pattern of the through holes throughout the implant.
Claim 8 states “wherein the permeability of the membrane or implant corresponds to the permeability of a healthy joint in a subject based on corresponding reference data”.  It is unclear what the corresponding reference data is that is used to determine when the permeability of the implant or membrane corresponds to the permeability of a healthy joint.  What parameter is used to gauge when the permeability of the membrane or implant corresponds to a healthy joint?  What is corresponding, the pore size, pore density, etc.?
The term “healthy” in claim 8 is a relative term which renders the claim indefinite. The term “healthy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is deemed healthy could vary among practitioners.  A standard for ascertaining when a joint is considered to be “healthy” is not provided.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 states “the biocompatible membrane or implant comprises between 5 and 20 through holes per mm2”, however claim 3 states “the membrane or implant comprises 10 or less through holes per mm2”, therefore claim 3 does not further limit the subject matter of claim 1, but instead claims a broader range.  
Regarding claim 10, Claim 9 states “wherein the implant is a hip, knee, elbow, or shoulder implant”.  Claim 10, which depends from claim 9, states “wherein the implant is a hip or knee implant”.  Claim 9 already established the implant could be a hip or knee implant.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster et al (US 2018/0361025 A1).

	Regarding claim 1, Lancaster discloses a biocompatible membrane or implant (paragraph 0002) comprising a plurality of through holes (paragraph 0008, lines 1-10), wherein the biocompatible membrane or implant comprises between 5 and 20 through holes per mm2 of the membrane or implant (paragraph  0103, lines 1-11, 1,000 pores/cm2 = 10 pores/mm2 when the pores are distributed uniformly (paragraph 0104, lines 1-2), and wherein the membrane or implant has a thickness of between 50 µm and 150 um (paragraph 0092, lines 1-7).  
	Regarding claim 2, Lancaster discloses wherein each of the plurality of through holes defines a cross-sectional area of between 1600 µm2 and 1800 µm2 (paragraph 0104, lines 9-18), and wherein the membrane or implant has a thickness of 150 µm (paragraph 0092, lines 1-7).  
	Regarding claim 3, Lancaster discloses wherein the membrane or implant comprises 10 or less through holes per mm2 of membrane or implant (paragraph  0103, lines 1-11, 1,000 pores/cm2 = 10 pores/mm2 when the pores are distributed uniformly (paragraph 0104, lines 1-2), wherein each of the plurality of through holes defines a cross-sectional area of between 1600 µm2 and 1800 µm2 (paragraph 0104, lines 9-18), and wherein the membrane or implant has a thickness of 150 µm (paragraph 0092, lines 1-7).    
	Regarding claim 4, Lancaster discloses wherein the membrane or implant comprises 10 through holes per mm2 of membrane or implant (paragraph  0103, lines 1-11, 1,000 pores/cm2 = 10 pores/mm2 when the pores are distributed uniformly (paragraph 0104, lines 1-2), wherein each of the plurality of through holes defines a cross-sectional area of between 1600 µm2 and 1800 µm2 (paragraph 0104, lines 9-18), and wherein the membrane or implant has a thickness of 150 µm (paragraph 0092, lines 1-7).     
	Regarding claim 5, Lancaster discloses wherein the through holes are arranged in a size and distribution pattern that correspond to the pattern of microchannels of one or more of load bearing regions, non-load bearing regions or a peripheral rim of subchondral bone of a joint (the claim limitation only requires through holes be arranged in a size and distribution pattern corresponding to the pattern of microchannels of one of the regions (load bearing, non-load bearing, or peripheral rim of subchondral bone of a joint, which Lancaster discloses pore sizes which correspond to the sizes disclosed below, distribution pattern of microchannels is addressed in 112(b) rejection above), wherein the biocompatible membrane or implant Atty. Docket No. 264-003USPATENTis divided among one or more of a load bearing region section, a non-load bearing region section and/or a peripheral rim section (the biocompatible membrane disclosed by Lancaster possesses one of the regions (load bearing, non-load bearing, or peripheral rim section), additionally, paragraph 0104, lines 3-5 discloses that the pores are arranged in a pattern); and wherein each of the plurality of through holes in the load bearing region section defines a cross-sectional area of between 800 µm2 and 1600 µm2 (paragraph 0104, lines 11-18), each of the plurality of through holes in the non-load bearing region section defines a cross-sectional area of between 1600 µm2 and 2500 µm2 (paragraph 0104, lines 11-18), and each of the plurality of through holes in the peripheral rim section defines a cross-sectional area of between 2500 µm2 and 4000 µm2 (paragraph 0104, lines 11-18, the sizes for the through holes (i.e. pores) disclosed by Lancaster encompass the pore sizes disclosed above, therefore, when the membrane or implant is fabricated with through holes which are disclosed in paragraph 0104, lines 11-18 and correspond to a pore size above, the membrane of Lancaster teaches a biocompatible membrane or implant corresponding to one of the regions listed above).
	Regarding claim 6, Lancaster discloses wherein the membrane or implant further comprises cells adhered thereto (paragraph 0024).  
	Regarding claim 7, Lancaster discloses wherein the membrane or implant is biodegradable (paragraph 0021).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster et al (US 2018/0361025 A1) in view of Castro et al (US 2018/0055643 A1).

	Regarding claim 8, as set forth supra, Lancaster discloses the invention substantially as claimed.
	However, Lancaster does not disclose wherein the permeability of the membrane or implant corresponds to the permeability of a healthy joint in a subject based on corresponding reference data.  
	Castro teaches a biocompatible membrane or implant (see Castro, paragraph 0055) wherein the permeability of the membrane or implant corresponds to the permeability of a healthy joint in a subject based on corresponding reference data (see Castro, paragraph 0092).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lancaster by providing wherein the permeability of the membrane or implant corresponds to the permeability of a healthy joint in a subject based on corresponding reference data as taught by Castro because the membrane or implant would be able to both support mechanical loading similar to native bone and cartilage, and promote fast and efficient fluid perfusion, namely of arterial blood, throughout the scaffold.  This is especially important for initial induction of progenitor cells and early vascular formation deep within the implant microarchitecture (see Castro, paragraph 0092).
	Regarding claim 9, Lancaster discloses a biocompatible membrane or implant (and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (See MPEP 2114.2).  The biocompatible membrane or implant taught by Lancaster satisfies the structural limitations set forth in claim 1.  Additionally, the scaffold taught by Lancaster can be seeded with skeletal muscle cells which would further allow it to be used in the joints listed).
	However, Lancaster does not specifically disclose wherein the implant is a hip, knee, elbow, or shoulder implant.
	Castro teaches wherein the implant is a hip, knee, elbow, or shoulder implant (see Castro, paragraph 0066, lines 1-10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Lancaster by providing wherein the implant is a hip, knee, elbow, or shoulder implant as taught by Castro because large, critical-sized tissue defects (e.g., craniofacial, spinal, hip, and knee defects) comprising bone, vasculature, and cartilage damage caused by traumatic injury, cancer, or disease are harmful to a patient.   Surgically implanting scaffolds (i.e. biocompatible membranes) to promote tissue regeneration (e.g., bone and/or osteochondral regeneration) in the joint of a patient is a common approach in promoting tissue growth and providing healing for a patient (see Castro, paragraph 0002).  
	Regarding claim 10, as set forth supra, the combination discloses wherein the implant is a hip or a knee implant (see Castro, paragraph 0066, lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774